Mr. Presiding Justice Gary delivered the opinion op the Court. This is an appeal from an order of the Circuit Court appointing a receiver. The record was filed here May 1,1895. Such appeal must be taken within thirty, and perfected here within sixty days after the entry of the order appealed from, and when the record is filed here the case is to be at once docketed and “ready for hearing under the rules” of this court. Act of June 14, 1887. Bule 25 requires the abstract and brief of an appellant in a case where the record has been filed not less than twenty days before the first day of the term, to be filed at least fire days before that dajq and a failure to comply with the rule is cause for a dismissal of the appeal unless excused upon circumstances. The first day of this term was October 1, 1895. ¡No abstract or brief was filed. The only excuse offered is that appellant’s solicitor had so much to do during the last half of September. On the appellee’s motion the appeal is dismissed, with twenty-fire dollars solicitor’s fee allowed to the appellee, to be taxed as part of the costs.